TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 12, 2015



                                      NO. 03-13-00207-CR


                                   Rodolfo Cisneros, Appellant

                                                 v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment of conviction to reflect that the “Statute

for Offense” is “21.021(a)(1)(B), (2)(B) Penal Code.” The judgment, as modified, is affirmed.

The appellant shall pay all costs relating to this appeal, both in this Court and the court below.